Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	In light of the clarifying remarks of the applicant’s representative in the response of December 14, 2021, the rejections under 35 U.S.C. 112(b) (pre-AIA  2nd paragraph) and 35 U.S.C. 102a1 the rejection are withdrawn.  In particular it is noted that while the hinging element of the link of the present invention is held within the confining means of the first element and within the hinging region of the second element, the hinging element does not form part of the coupling means between the first and second link elements so that the first and second coupling elements may be said to be configured to lock to each other such that a hinging element-free coupling between the first and second link elements is obtained.  Additionally, it is noted that Henreckson (WO 81/00244) shows a link for a chain for an article conveyor that includes a first link element and a second link element formed as coupleable separate parts.  The first link element is configured to support articles to be conveyed, and the second link element is adapted to support the first link element and to allow the chain to be moved when in use in the article conveyor.  A hinging region adapted to receive a hinging element is provided in the second link element for hinging said link to a further link of the chain for hinging the link to another link of the chain.  Confining means are provided in the first link element that are adapted to confine the hinge element when the first link element is coupled to the second link element thereby preventing the hinging element to escape from said hinging region along .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651